COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §
  Jose Valdez-Martinez,                                No. 08-17-00193-CR
                                           §
                      Appellant,                         Appeal from the
                                           §
  v.                                                    171st District Court
                                           §
  The State of Texas,                                of El Paso County, Texas
                                           §
                        State.                         (TC# 20160D03097)
                                           §

                                            ORDER

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within

which to file the Reporter’s Record until March 4, 2018. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Anita Garza, Court Reporter for the 171st District

Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause, and forward the same to this Court on or before March 4, 2018.

        If the Reporter’s Record is not filed with this Court by March 4, 2018, this Court will find

 it necessary to send this case back to the trial court for a hearing as to why the Reporter’s Record

 has not been filed.

       IT IS SO ORDERED this 22nd day of January, 2018.



                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.